Name: 2001/617/EC: Commission Decision of 20 July 2001 concerning a financial contribution towards the eradication of foot-and-mouth disease in Greece in 2000 (notified under document number C(2001) 2224)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  cooperation policy;  agricultural activity;  Europe
 Date Published: 2001-08-09

 Avis juridique important|32001D06172001/617/EC: Commission Decision of 20 July 2001 concerning a financial contribution towards the eradication of foot-and-mouth disease in Greece in 2000 (notified under document number C(2001) 2224) Official Journal L 215 , 09/08/2001 P. 0046 - 0047Commission Decisionof 20 July 2001concerning a financial contribution towards the eradication of foot-and-mouth disease in Greece in 2000(notified under document number C(2001) 2224)(Only the Greek text is authentic)(2001/617/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision (EC) No 2001/12/EC(2), and in particular Article 11(2) and (4) thereof,Whereas:(1) Outbreaks of foot-and-mouth occurred in Greece in 2000. The onset of the disease represents a serious danger to Community stocks. With a view to preventing the spread of the disease and contributing to its eradication the Community may contribute to eligible expenditure incurred by the Member State.(2) As soon as the presence of foot-and-mouth disease was officially confirmed the Greek authorities reported that they had taken measures listed in Article 3(2) of Decision 90/424/EEC, and immediately implemented the relevant provisions of Council Directive 85/511/EC(3).(3) Pursuant to Article 3(2) of Council Regulation (EC) No 1258/1999(4), veterinary and plant health measures undertaken in accordance with Community rules shall be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. For financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply.(4) The financial contribution from the Community shall be granted provided that the actions planned are efficiently carried out and that the authorities supply all the necessary information within the time limits laid down.(5) It is appropriate to precise the term "adequate compensation of farmers" used in Article 3(2) of Decision 90/424/EEC.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Greece may obtain financial assistance from the Community for eligible expenditure incurred under eradication measures relating to outbreaks of foot-and-mouth disease which occurred in 2000, in accordance with the provisions of Article 3(2) and Article 11 of Decision 90/424/EEC.Article 21. The Community financial contribution shall be paid on the basis of:(a) the supporting documents submitted by Greece on the swift and adequate compensation of owners for:- the slaughter and/or destruction of animals and, where appropriate, of their milk,- the cleaning and disinfecting of holdings and equipment, and- the destruction of the contaminated feedingstuffs and, where appropriate, contaminated equipment.(b) the results of the Commission checks referred to in Article 3.2. The documents referred to in paragraph 1 shall include an epidemiological report covering each holding on which animals have been slaughtered and destroyed, and a financial report.The financial report shall take account of the categories of the animals destroyed, or slaughtered and destroyed in each farm due to foot-and-mouth. These reports shall be provided in computerised form in accordance with the model and format requested by the Commission.3. The supporting documents relating to the measures taken in the period referred to in Article 1 shall be forwarded no later than 15 July 2001.4. For the purposes of this Decision, "adequate compensation" means animals compensated at the value the animals had immediately before they became affected.Article 3The Commission may make on-the-spot checks, with the cooperation of the competent national authorities, on the application of the above measures and the related expenditure incurred.The Commission shall inform the Member States of the results of the checks carried out.Article 4This Decision is addressed to the Hellenic Republic.Done at Brussels, 20 July 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 3, 6.1.2001, p. 27.(3) OJ L 315, 26.11.1985, p. 11.(4) OJ L 160, 26.6.1999, p. 103.